   8:20-cr-00009-BCB-MDN Doc # 40 Filed: 07/28/20 Page 1 of 1 - Page ID # 85




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                       Plaintiff,                                     8:20-CR-9

        vs.
                                                              ADOPTION OF
MIGUEL ORTIZ-JUAREZ,                                      MAGISTRATE JUDGE’S
                                                     FINDINGS AND RECOMMENDATION
                       Defendant.


       This matter is before the Court on the Magistrate Judge’s Findings and Recommendation

on a Guilty Plea, Filing 33, recommending that the Court accept the defendant’s plea of guilty.

There are no objections to the findings and recommendation. Pursuant to 28 U.S.C. § 636(b)(1)(C)

and NECrimR 11.2(d), the Court has conducted a de novo review of the record and adopts the

findings and recommendation of the Magistrate Judge.

IT IS ORDERED:

   1. The Magistrate Judge’s Findings and Recommendation on a Guilty Plea, Filing 33, are
      adopted.

   2. The plea is accepted. The defendant is found guilty. The Court finds that the plea of guilty
      is knowing, intelligent, and voluntary, and that a factual basis exists for the plea.

   3. The Court defers acceptance of any plea agreement until the time of sentencing, pursuant
      to Fed. R. Crim. P. 11(c)(3).

   4. This case shall proceed to sentencing.

Dated this 28th day of July, 2020.
                                                    BY THE COURT:



                                                    ___________________
                                                    Brian C. Buescher
                                                    United States District Judge
